Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on December 2, 2021, and February 11, 2022.  
The applicant’s claim for benefit of application 16911900, filed June 25, 2020, which is continuation of application 15376135, filed December 12, 2016, which is a continuation of application 12875482, filed September 3, 2010, which claims priority to provisional application 61239742, filed September 3, 2009, has been received and acknowledged.  
The preliminary amendment filed February 11, 2022, has been received and is acknowledged.
Claims 2-21 are currently pending and have been examined.  
Examiner’s Note:  The Examiner notes that claims 2-21 are found eligible under 35 USC 101 because they do not recite any of the judicial exceptions enumerated in MPEP 2106.04.


Information Disclosure Statement
The information disclosure statement filed December 7, 2022, has been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 4-5, 7-12, 14, 16-19, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 8-14, and 17-18 of U.S. Patent No. 10,733,662 B2 (hereinafter “the ‘662 patent”).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the processes performed by the systems and methods of the instant application would necessarily be performed by the systems and methods of the ‘662 patent.
For example, independent claim 2 in the instant application recites: a method comprising:
receiving, at an interactive media component from a client device of a user, a selection of a media item to be provided to a recipient, the interactive media component having access to at least one source of media content including a source available to the user;
receiving, at the interactive media component from the client device, a selection of the recipient for the media item, the recipient being associated with a unique recipient identifier; 
causing, by the interactive media component, delivery of the media item to the recipient, the causing delivery comprising:
determining whether the media item to be provided is available from the source available to the user that is providing the media item to the recipient; and
responsive to determining that the media item is available from the source available to the user, causing delivery of the media item to the recipient from the source available to the user or responsive to determining that the media item is not available from the source available to the user, causing delivery of the media item to the recipient from an alternative source identified by the interactive media component as having the media item.

For example, independent claim 1 of the ‘662 patent recites (with emphasis on limitations that read on the claims in the instant application): a method comprising:
receiving, at an interactive media component that comprises one or more servers, from a client device of a user, a selection of a media item to be provided to a recipient, the interactive media component having access to a plurality of sources of media content;
receiving, at the interactive media component from the client device, a selection of the recipient for the media item, a recipient identifier bring accessible to the interactive media component; and 
causing, by the interactive media component, delivery of the media item to the recipient, the causing delivery comprising:
determining whether the media item to be provided is available from a source of the plurality of different sources that is subscribed to by the user that is providing the media item to the recipient; and
either responsive to determining that the media item is available from the source subscribed to by the user, causing delivery of the media item to the recipient from the source subscribed to by the user, or responsive to determining that the media item is not available from the source subscribed to by the user; causing delivery of the media item to the recipient from an alternative source of the plurality of sources that is selected by the user from a list of one or more alternative sources identified by the interactive media component as having the media item….

Claim 1 of the ‘662 patent differs from claim 2 of the instant application in that it further recites additional claim limitations directed to the source being one of a plurality of different sources, that the source is subscribed to by the user, that the recipient identifier is accessible to the interactive media component, that the alternative source is selected by the user from a list of one or more alternative sources, and that the recipient identifier comprises at least one of an e-mail address, a network handle, a name and address, or a telephone number.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘662 patent by removing the limitations directed to the source being one of a plurality of different sources, that the source is subscribed to by the user, that the recipient identifier is accessible to the interactive media component, that the alternative source is selected by the user from a list of one or more alternative sources, and that the recipient identifier comprises at least one of an e-mail address, a network handle, a name and address, or a telephone number and resulting generally in the claims of the instant application since the claims of the instant application and the claims of the ‘662 patent perform similar functions.
Claims 14 and 21 of the instant application recite a system and a non-transitory machine-readable medium reciting similar limitations and are similarly rejected over claims 11 and 18 of the ‘662 patent.
With regard to claim 4 of the instant application, claim 4 recites “wherein the unique recipient identifier comprises at least one of an e-mail address, a network handle, a name and address, or a telephone number.”  Claim 1 of the ‘662 patent also recites this limitation.
With regard to claims 5 and 16 of the instant application, claims 5 and 16 recite “wherein the source available to the user is a source that the user subscribes to.”  Claims 1 and 11 of the ‘662 patent also recite this limitation.
With regard to claim 7 of the instant application, claim 7 recites “wherein the alternative source is selected by the user from a list indicating one or more alternative sources identified by the interactive media component.”  Claim 1 of the ‘662 patent also recites this limitation.
With regard to claims 8 and 17 of the instant application, claims 8 and 17 recite “wherein: the source available to the user comprises a cable or satellite provider, and the causing the delivery comprises causing, by the interactive media component, the cable or satellite provider to provide the media item to the recipient that subscribes to a different cable or satellite provider.”  Claims 2 and 3 and 12-13 of the ‘662 patent also recite this limitation.
With regard to claims 9 and 18 of the instant application, claims 9 and 18 recite “wherein the causing the delivery comprises causing, by the interactive media component, the source available to the user to provide the media item to the recipient that subscribes to a different source.”  Claims 5 and 14 of the ‘662 patent also recite this limitation.
With regard to claim 10 of the instant application, claim 10 recites “wherein the causing the delivery comprises causing shipment of a tangible version of the media item to the recipient.”  Claim 8 of the ‘662 patent also recites this limitation.
With regard to claims 11 and 19 of the instant application, claims 11 and 19 recite “wherein the causing delivery comprises transmitting a notification to the recipient, the notification including a uniform resource location (URL) or metadata to access the media item.”  Claims 9 and 17 of the ‘662 patent also recite this limitation.
With regard to claim 12 of the instant application, claim 12 recites “wherein the alternative source is a source that is not subscribed to by the user.”  Claim 10 of the ‘662 patent also recites this limitation.

Claims 2-12, 14-19, and 21 and claims 1-7, 9-12, 14, 17-18, and 20 of U.S. Patent No. 11,227,327 B2 (hereinafter “the ‘327 patent”). 
For example, independent claim 1 of the ‘327 patent recites (with emphasis on limitations that read on the claims in the instant application): a method comprising:
receiving, at an interactive media component from a client device of a user, a selection of a media item to be provided to a recipient, the interactive media component having access to at least one source of media content, the at least one source including a source subscribed to by the user;
receiving, at the interactive media component from the client device, a selection of the recipient for the media item, the recipient being associated with a unique recipient identifier that is accessible to the interactive media component; and 
causing, by the interactive media component, delivery of the media item to the recipient, the causing delivery comprising:
determining whether the media item to be provided is available from the source subscribed to by the user that is providing the media item to the recipient; and
responsive to determining that the media item is available from the source subscribed to by the user, causing delivery of the media item to the recipient from the source subscribed to by the user, or responsive to determining that the media item is not available from the source subscribed to by the user, causing delivery of the media item to the recipient from an alternative source identified by the interactive media component as having the media item….
Claim 1 of the ‘327 patent differs from claim 2 of the instant application in that it further recites additional claim limitations directed to the source being subscribed to by the user and that the recipient identifier is accessible to the interactive media component.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of the ‘327 patent by removing the limitations directed to the source being subscribed to by the user and that the recipient identifier is accessible to the interactive media component and resulting generally in the claims of the instant application since the claims of the instant application and the claims of the ‘662 Patent perform similar functions.
Claims 14 and 21 of the instant application recite a system and a non-transitory machine-readable medium reciting similar limitations and are similarly rejected over claims 12 and 20 of the ‘327 patent.
With regard to claims 3 and 15 of the instant application, claims 3 and 15 recite “wherein the interactive media component is source agnostic and is configured to provide media items from a plurality of different sources.”  Claims 3 and 14 of the ‘327 patent recite similar limitations.
With regard to claim 4 of the instant application, claim 4 recites “wherein the unique recipient identifier comprises at least one of an e-mail address, a network handle, a name and address, or a telephone number.”  Claim 2 of the ‘327 patent also recites this limitation.
With regard to claims 5 and 16 of the instant application, claims 5 and 16 recite “wherein the source available to the user is a source that the user subscribes to.”  Claims 1 and 11 of the ‘327 patent also recite this limitation.
With regard to claim 6 of the instant application, claim 6 recites “wherein the causing the delivery further comprises: presenting pricing for the media item from the source available to the user responsive to determining that the media item is available from the source available to the user, or responsive to determining that the media item is not available from the source available to the user, presenting pricing of the media item from the alternative source.”  Claim 4 of the ‘327 patent also recites this limitation.
With regard to claim 7 of the instant application, claim 7 recites “wherein the alternative source is selected by the user from a list indicating one or more alternative sources identified by the interactive media component.”  Claim 5 of the ‘327 patent also recites this limitation.
With regard to claims 8 and 17 of the instant application, claims 8 and 17 recite “wherein: the source available to the user comprises a cable or satellite provider, and the causing the delivery comprises causing, by the interactive media component, the cable or satellite provider to provide the media item to the recipient that subscribes to a different cable or satellite provider.”  Claims 6 and 18 of the ‘327 patent also recite this limitation.
With regard to claims 9 and 18 of the instant application, claims 9 and 18 recite “wherein the causing the delivery comprises causing, by the interactive media component, the source available to the user to provide the media item to the recipient that subscribes to a different source.”  Claims 7 and 17 of the ‘327 patent also recite this limitation.
With regard to claim 10 of the instant application, claim 10 recites “wherein the causing the delivery comprises causing shipment of a tangible version of the media item to the recipient.”  Claim 9 of the ‘327 patent also recites this limitation.
With regard to claims 11 and 19 of the instant application, claims 11 and 19 recite “wherein the causing delivery comprises transmitting a notification to the recipient, the notification including a uniform resource location (URL) or metadata to access the media item.”  Claim 10 of the ‘327 patent also recites this limitation.
With regard to claim 12 of the instant application, claim 12 recites “wherein the alternative source is a source that is not subscribed to by the user.”  Claim 11 of the ‘662 patent also recites this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-21:  Claim 2 recites “causing delivery of the media item to the recipient from the source available to the user.”  It is unclear how the interactive media component causes delivery of the media item to the recipient.  Per the second limitation, the user selects a recipient and the recipient is associated with a unique recipient identifier.  However, it is unclear if the interactive media component has access to this unique recipient identifier or if the interactive media component has sufficient information about the recipient to deliver the media item to the recipient.  For example, if the user selects a recipient by entering the user’s name “John Smith” into the interactive media component but Mr. Smith is unknown to the component or, more likely, may be one of hundreds/thousands, it is unclear how the interactive media component will determine who to deliver the media item to.  For purposes of examination, the Examiner is interpreting claim 2 as reciting that the unique recipient identifier is known to the interactive media component.
Further, claim 2 recites “causing delivery of the media item to the recipient from an alternative source identified by the interactive media component as having the media item.”  First, as discussed above, it is unclear how the interactive media component causes delivery of the media item the recipient if the unique recipient identifier is not known to the interactive media component.  Further, it is unclear how the interactive media component has access to the alternative source in order to cause the alternative source to deliver the media item to the recipient.  Are the alternative sources associated with or accessible to the interactive media component?  Or is the alternative source necessarily subscribed to by the user?  Or is the alternative source necessarily subscribed to by the recipient?  If none of these things are true, how can the interactive media component cause delivery to the recipient from the alternative source?  For purposes of examination, the Examiner is interpreting this portion of claim 2 as reciting that the alternative source is a least associated with the interactive media component in order for the component to cause delivery of the media item to the recipient.
Claims 14 and 21 are rejected for similar reasons.  
Claims 3-13 and 15-20 inherit the deficiencies of claims 2 and 14.
Claims 13 and 20:  Claim 13 recites “wherein the receiving the selection of the media content.”  There is insufficient antecedent basis for “the selection of the media content.”  For purposes of examination, the Examiner is interpreting “the media content” as “the media item.”  
Claim 20 is rejected for similar reasons.  

Novelty/Nonobviousness
Claims 2-21 are allowable over the prior art of record; however claims 2-21 are rejected under 35 USC 112, second paragraph.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 8,484,227 B2 to Svendsen is directed to a system and method for caching and/or synching shared media items in a media sharing system in which lists of sources for providing media items are provided.

US 8,190,519 B1 to Angilivelil et al. is directed to a system and method for sending and receiving gifts including specified, electronically-deliverable electronically transferrable items.

US 7,412,411 B2 to Horel et al. is directed to a method for allowing a first terminal to provide a content gift to a second terminal from an electronic catalog.  

US 8,904,414 B2 to Ku et al. is directed to a method of delivering video content through a gifting server with the request received from a subscriber of a set-top box.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3684